OPINION — AG — QUESTION: "MAY THE BOARD OF COUNTY COMMISSIONERS, IN THEIR DISCRETION, PROVIDE RENT FREE OFFICE SPACE IN THE COURTHOUSE FOR A MEMBER OF THE STATE LEGISLATURE IN CONNECTION WITH THE LEGISLATIVE FUNCTION OF CONSULTING WITH CONSTITUENTS AND RELATED DUTIES?" ANSWER: IT IS NOT UNLAWFUL PROVIDED THE SPACED IS NOT NEEDED FOR COUNTY DUTIES AND OFFICIALS.  CITE: OPINION NO. 63-211, 19 O.S. 1961 1 [19-1], 19 O.S. 1961 3 [19-3], 19 O.S. 1961 339 [19-339], 19 O.S. 1961 401 [19-401] (FRED HANSEN)